Citation Nr: 0118787	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-01 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for disability of the back, 
to include the cervical and lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had verified active military service from July 
1959 to July 1962.  

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In 
March 2001, the veteran testified before the undersigned 
during a hearing in Washington, D.C.; a transcript of that 
hearing is associated with the claims file.

The Board additionally notes that a notice of disagreement 
was filed with respect to the issue of an increased rating 
for the veteran's service-connected Raynaud's disease.  The 
veteran's representative subsequently withdrew the issue from 
appeal.  Thus, there remains no allegation of error of fact 
or law for appellate consideration as to this issue.  38 
C.F.R. § 20.204(a) (2000).


FINDING OF FACT

The evidence is in relative equipoise with respect to whether 
degenerative disease of the lumbar and cervical spine is 
related to the veteran's period of service.


CONCLUSION OF LAW

Resolving any doubt in the veteran's favor, degenerative 
disease of the cervical and lumbar spine was incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 
3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing service connection and that 
both private and VA records pertaining to treatment of the 
veteran for his cervical and lumbar spine disability are of 
record, as is a current VA examination report.  There is no 
outstanding evidence which should be obtained.  Moreover, the 
decision herein is fully favorable to the veteran.  Thus, 
there is no further action to be undertaken to comply with 
the provisions of the VCAA and the veteran will not be 
prejudiced as a result of the Board deciding the claim 
without first affording the RO an opportunity to consider the 
claim in light of the VCAA.  


I.  Factual Basis

Service records show receipt of the Parachutist Badge.  A 
review of the veteran's service medical records does not 
reflect complaints or treatment pertinent to the cervical or 
lumbar spine.  Service records show that in April 1960, the 
veteran was involved in a jeep accident.  Associated records 
document incurrence of a laceration wound to the left leg, 
and abrasions to the left temporal area and left shoulder.  
Service records further reflect that in October 1961 the 
veteran incurred a sprain of his left foot when participating 
in a parachute jump in Germany.

In October 1962, the veteran's cervical spine was X-rayed at 
a VA facility.  A radiographic report notes a finding of some 
narrowing of the third and fourth interspaces of the cervical 
spine suggesting possible degenerative changes in the discs.  
The report also notes that the X-ray was not a straight 
lateral view, and for this reason, the narrowing "may be 
more apparent than real."  

In October 1990, the veteran underwent a radiographic study 
of his lumbar spine at St. Joseph's Hospital.  The 
radiographic report reflects some disc space narrowing at the 
L4-5 level.  There was also a mild degree of 
spondylolisthesis of L4 on L5.  In addition, there was 
apparent facet degeneration present posteriorly.  

In November 1990, the veteran sought treatment for low back 
pain at Orthopaedic Associates.  A medical report notes that 
the veteran had injured his back the previous month while at 
work moving office furniture.  The doctor's impression was 
acute lumbosacral strain superimposed on degenerative disc 
disease at L4/5.  In March 1991, the veteran underwent 
additional treatment at Orthopaedic Associates for low back 
pain.  

In March 1998, the veteran claimed entitlement to VA 
compensation benefits based on disability of his back.  He 
stated that he had arthritis stemming from an underlying 
degenerated disc condition.

In November 1998, the veteran appeared for VA examination.  
One diagnosis was chronic strain of the lumbosacral spine.  A 
radiographic study revealed evidence of spondylolisthesis at 
the L4-5 level with some narrowing of the joint space at the 
L4-to-L5 level.  

The RO received a statement dated in January 1999 from the 
daughter of Dr. Lewandowski, a physician whom the veteran 
reported had treated him for his back disorder.  The daughter 
stated she had worked her father, from 1979 through 
July 1984, and that she could confirm that her father had 
treated the veteran for musculoskeletal problems concerning 
his back.  

In March 1999, the veteran presented for VA examination.  The 
examiner noted the veteran's various spinal complaints and 
concluded that, "the clinical picture on this man, in my 
opinion, more likely than not shows some service-connected 
injuries."  The examiner considered the veteran's in-service 
history of a jeep accident as well as his airborne jump 
history.  The veteran provided a history of more than 20 
jumps, to include some bad landings.  The examiner noted one 
incident of incurrence of a left ankle sprain coincident with 
a parachute jump.  The examiner further stated that "Putting 
all of this together, I would suspect that this young man at 
age 20 with all of the activity, both the jeep accident and 
the parachute jumps, could have damaged his back enough to 
initiate early changes for his degenerative disc disease of 
his lumbar spine and some degenerative changes in his 
cervical spine."  Radiographic studies revealed Grade I 
spondylolisthesis of L4 on L5 with mild narrowing of the disc 
space suggestive of associated disc degeneration and relative 
narrowing of the disc space at the C5-to-C6 level with 
moderate spondylosis anteriorly consistent with chronic disc 
degeneration.  

In March 2001, the veteran testified before the undersigned 
during a hearing in Washington, D.C.  He reiterated 
previously made contentions with respect to his military 
history and subsequent post-service treatment for his back.  
In particular, the veteran indicated that his back had 
bothered him intermittently since service, and that 
occasionally he had sought medical care.  The care usually 
involved treatment with muscle relaxants.  Additionally, the 
veteran testified that when he made parachute jumps in 
service, he would be carrying 40-50 pounds of equipment, 
which caused strain and stress on his body when he landed.  
Furthermore, he indicated that he had attempted to obtain 
private medical records from doctors who had treated him 
post-service for his back, but those individuals had passed 
away, and their records were no longer available.  

In April 2001, the Board received additional evidence from 
the veteran.  This included photos of the veteran while in 
service, an apparent personal log of his jumps, and various 
newspaper accounts of his unit's scheduled jumps and 
exercises.  

II.  Legal Criteria

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may 
also be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

III.  Analysis

The veteran essentially contends that he suffers from a back 
disorder, consisting of cervical and lumbar spine pain 
associated with degenerative disc disease and arthritis.  He 
also contends that this disorder is related to service.  In 
reviewing the longitudinal record in this instance, we find 
the evidence to be in relative equipoise on the question of 
whether degenerative disease of the cervical and lumbar 
spines was incurred as a result of active service.

In this respect, the Board first acknowledges that the 
veteran's in-service jeep accident and at least one parachute 
jump are documented.  However, no cervical or lumbar 
complaints, finding or diagnoses are noted in service 
records, despite the notation of other injuries residual to 
the jeep accident and/or parachute jumping.

For many years after service discharge the current record 
contains no documentation relevant to treatment of the 
cervical or lumbar spine.  The veteran has reported that past 
physicians are deceased or that records are otherwise 
unavailable.  The veteran has, however, averred to a 
continuity of symptoms associated with back since separating 
from service.  He is competent to attest to his symptoms of 
pain both during and subsequent to service.  He is not 
competent to relate such pain to any diagnosis or in turn to 
relate diagnosed disability of the cervical and/or lumbar 
spine to service.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The post-service medical record does include note of a post-
service lumbar strain, associated with moving furniture at 
work in 1990.  The Board is cognizant, however, that the 
diagnosis at that time was a lumbar strain superimposed on 
already existing degenerative disease.  Moreover, during a VA 
examination in March 1999, the examiner conducted a review of 
the veteran's claims file and considered the veteran's 
medical history both prior to, during and following service.  
He reported that the veteran did evidence some service-
connected disability, and concluded that spinal degeneration 
at the cervical and lumbar levels could have resulted from 
damage the veteran incurred from a jeep accident and/or from 
his numerous parachute jumps.  There is no competent medical 
evidence dissociating the veteran's cervical and lumbar 
degenerative disease from service.

In sum, the record contains competent, favorable evidence of 
a relationship between existing degenerative disease of the 
lumbar and cervical spines and the veteran's in-service jeep 
accident and/or parachute jumping.  The Board acknowledges 
that such nexus opinion is, to some extent, rebutted by the 
countervailing lack of documented medical treatment for the 
veteran's claimed cervical and lower back pain for a number 
of years after service.  However, based on the veteran's 
service history and the absence of medical evidence 
attributing current disability of the lumbar or cervical 
spine to any post-service incident, the Board finds that a 
reasonable doubt is presented.  Resolving such doubt in the 
veteran's favor, service connection is granted for 
degenerative disease of the cervical and lumbar spines.  
VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for degenerative disease of the lumbar and 
cervical spine is granted.  



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

 

